Citation Nr: 0211909	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-09 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to October 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for service 
connection for schizophrenia.

In August 2000, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection was denied for schizophrenia in a 
February 1977 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  

2.  The evidence received since the February 1977 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for schizophrenia, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1977 rating decision, which denied service 
connection for schizophrenia, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 
(2001).

2.  The evidence received since the February 1977 rating 
decision, which denied service connection for schizophrenia, 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA 
subsequently issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO and appear to be intact.  Additionally, 
following the veteran's July 1998 petition to reopen the 
claim for service connection for schizophrenia, the RO wrote 
a letter to the veteran in August 1998.  In the letter, the 
RO informed the veteran that it had previously denied service 
connection for schizophrenia and that if he wanted to reopen 
his claim, he would need to submit new and material evidence.  
The RO stated, "The evidence must show that the condition(s) 
existed within one year of the date of your discharge to the 
present time or that the condition(s) incurred during 
military service ha[s] existed from date of discharge to the 
present time."

In the April 2000 statement of the case, the RO reopened the 
claim for service connection for schizophrenia and informed 
the veteran of the evidence necessary to establish service 
connection for schizophrenia and explained its reasons and 
bases for denying the claim.  Specifically, the RO stated 
that the service medical records did not show evidence of a 
mental illness during service and that the evidence of record 
did not show that either schizophrenia was manifested to a 
compensable degree within one year following service or a 
nexus between the current diagnosis of schizophrenia and 
service.  Also, in the April 2000 statement of the case and 
the March 2002 supplemental statement of the case, the RO 
included the pertinent regulations that applied to the 
veteran's claim for service connection for schizophrenia.  

These determinations were mailed to the veteran and 
correspondence copies were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The Board is aware that the RO reopened the veteran's claim, 
while the Board has determined that the veteran has not 
brought forth new and material evidence to reopen his claim 
for service connection for schizophrenia.  The veteran has 
not been prejudiced by the RO reopening the claim, as he has 
had his claim adjudicated on the merits, which is more 
beneficial to him than it being denied on the basis that no 
new and material evidence has been submitted.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Again, the veteran has been 
provided with the evidence necessary to establish service 
connection for schizophrenia.

In addition, as noted above, the Board recognizes that new VA 
regulations have redefined "new and material evidence" and 
clarified the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Thus, the regulations do not 
apply to the veteran's claim, filed in July 1998.  

As to assisting the veteran with obtaining relevant records, 
the Board notes that the veteran stated he had received 
treatment from the Mississippi State Hospital.  Records dated 
from May 1975 to September 1983 have been obtained from 
Mississippi State Hospital and associated with the claims 
file.  The veteran has submitted two sets of copies of these 
same records and has not indicated that he received any 
treatment at that hospital since 1983.  The veteran has 
indicated that he received treatment at the VA Medical Center 
in Biloxi, Mississippi; Gulfport, Mississippi; and Dallas, 
Texas.  The record reflects that in December 1998, the RO 
submitted a request for the treatment records at the 
Gulfport, Mississippi, Medical Center, dated from January 
1976 to December 1979, and a subsequent request in March 
1999.  In March 1999, the Biloxi, Mississippi, VA Medical 
Center stated that it did not have records pertaining to the 
veteran.  In April 1999, the Gulfport, Mississippi, Medical 
Center, stated that it did not have those records pertaining 
to the veteran.  The Board notes that already of record were 
hospitalization treatment reports, dated from February 1978 
to June 1978, from the Biloxi, Mississippi, VA Medical 
Center.  Finally, VA treatment records from the Dallas, 
Texas, VA Medical Center, dated from November 1998 to 
September 2000, have been obtained and associated with the 
claims file.

The Board is aware that the veteran has stated that he is in 
receipt of Social Security Administration disability 
benefits.  Of record is the part of the Social Security 
Administration decision, which shows for what primary 
diagnosis the veteran is in receipt of disability benefits, 
which is schizophrenia.  Also, there is a November 1999 
psychiatric evaluation from a private physician, which was 
done in conjunction with the veteran's claim for Social 
Security Administration disability benefits.  It is clear 
from the physician's report that the last records from 
Mississippi State Hospital were in 1983.  Thus, VA has those 
records.  These are the only medical records that the 
physician addressed.  The Board finds that it need not submit 
a request to the Social Security Administration for the 
medical records it relied upon in granting disability 
benefits, as it appears that the Board has all of the 
records.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims, has notified him of the information and 
evidence necessary to substantiate his claims, and has 
allowed him and his representative to submit additional 
evidence and argument.

II.  Decision

The Board notes that the record reflects that the RO found 
that new and material evidence had been presented to reopen 
the claim for service connection for schizophrenia.  The 
issue of whether new and material evidence has been submitted 
to reopen a previously disallowed claim is a material issue.  
Before the Board may reopen such a claim, the Board must find 
that new and material evidence has been presented.  See 
38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board does not agree with the RO's finding that 
the veteran has submitted new and material evidence and will 
address its reasons and bases for this determination below.

At the time of the February 1977 rating decision, the 
evidence of record consisted of service medical records, 
private medical records from Mississippi State Hospital, and 
the veteran's application for benefits.  A description of 
this evidence follows.

The service medical records show that July 1973 and August 
1974 reports of medical examination show that psychiatric 
evaluations were normal.  In reports of medical history 
completed by the veteran at those times, he denied any 
history of "depression or excessive worry" and "nervous 
trouble of any sort."  The service treatment records are 
silent for psychiatric complaints.  

In the veteran's application for compensation, submitted in 
November 1976, he indicated that he had "mental problems" 
while in service. 

An October 1976 evaluation report shows that the veteran 
underwent various psychological testing.  The examiner 
determined that the veteran was a paranoid schizophrenic.  

An October 1976 private medical record shows that the veteran 
underwent a physical examination.  The examiner determined 
that the veteran was in good physical health, which did not 
contribute to the veteran's current illness.

A November 1976 discharge notice shows that the diagnosis of 
paranoid schizophrenia was confirmed.  

In February 1977, the RO denied service connection for 
schizophrenia, stating that the veteran's service medical 
records did not show evidence of schizophrenia either during 
service or within one year following the veteran's discharge 
from service.  The RO noted that the veteran was treated for 
a psychosis within two years following separation and thus 
entitlement to hospitalization was warranted in accordance 
with 38 U.S.C. § 602 (now 38 U.S.C. § 1702).  The attached 
notification letter does not contain a date at the top of it; 
however, at the bottom of the letter, it shows a date of "2-
22-77."  The address that the letter was sent is the one 
that the veteran provided in his application for compensation 
benefits, and thus the Board presumes that the veteran 
received the notification of the February 1977 rating 
decision.  The notification included a copy of the veteran's 
appeal rights.  He did not appeal the decision within one 
year of the notification.

The veteran filed a petition to reopen the claim for service 
connection for schizophrenia in July 1998.  A description of 
the evidence, which addresses the psychiatric disorder, 
follows.

A May 1975 private medical record shows that the veteran was 
admitted with a chief complaint of having gotten out of the 
service and feeling nervous.  The veteran stated that he was 
disturbed, restless, and walked all the time.  He reported 
that he had been recently arrested for shooting into the air 
after a fight.  The veteran also reported a drinking problem.  
He denied any "special powers," hallucinations, delusions, 
"etc."  The examiner noted that the family history showed 
that the veteran had been drinking and having trouble with 
his family.  He stated that there was "no evidence of 
psychosis or depression."  The diagnosis entered was 
alcoholism addiction.

The October 1976 and November 1976 private medical records 
described above were submitted again.

A March 1977 private medical record shows that the veteran 
had been admitted in January 1977 suffering from 
schizophrenia.  The private physician noted that the veteran 
had been there in 1976 for schizophrenia.  He stated that the 
veteran improved and was being discharged at that time.  The 
diagnosis was chronic, undifferentiated schizophrenia.  
Private medical records, dated from September 1977 to January 
1978 show diagnoses of chronic, undifferentiated 
schizophrenia.  September 1983 private medical records show 
diagnoses of alcoholism.

An October 1977 VA hospitalization summary report shows a 
diagnosis of paranoid psychosis associated with LSD and other 
drugs.  This same diagnosis was shown in VA treatment reports 
dated from February 1978 to May 1978.  VA treatment reports, 
dated from November 1998 to September 2000, show diagnoses of 
schizophrenia.

At the August 2000 RO hearing, the veteran stated that he 
heard voices while in service.  He stated that he told his 
commander in service about hearing voices, who encouraged him 
to drink to stop hearing the voices.  The veteran stated that 
he was supposed to get mental treatment at the time of his 
discharge but that the military did not send him for the 
treatment.  He stated that within one year following his 
discharge from service that he began having flashbacks from 
service and "shot up the town."  The veteran's spouse 
stated that when she first met the veteran, he was homeless 
and that she approached him and spoke to him.  She stated 
that the veteran's current status caused her stress.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the February 1977 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for schizophrenia.  
See 38 C.F.R. § 3.156(a).  The reasons for this determination 
are explained below.

Initially, as to the private medical records and the VA 
treatment records, which address disabilities other than 
schizophrenia, those records are not relevant to the issue at 
hand and cannot constitute new and material evidence as to 
the claim for service connection for schizophrenia.  See id.

At the time of the February 1977 rating decision, the 
evidence of record had shown that the service medical records 
were silent for any findings relating to a psychiatric 
disorder and that the veteran had a post service diagnosis of 
schizophrenia, which was diagnosed within two years following 
the veteran's discharge from service.  There was no evidence 
that schizophrenia was manifested to a compensable degree 
within one year following service nor evidence of a nexus 
between the post service diagnosis of schizophrenia and the 
veteran's service.  

Since the February 1977 rating decision, the veteran has not 
brought forth any evidence that he had schizophrenia while in 
service, that such was manifested to a compensable degree 
within one year following his discharge from service in 
October 1974, or of competent evidence of a nexus between the 
post service diagnosis of schizophrenia and the veteran's 
service.  The evidence submitted since the 1977 decision 
establishes only that the veteran continues to have 
schizophrenia.  

The Board is aware that the veteran submitted a May 1975 
private medical record, which is within one year following 
his discharge from service.  However, such medical record 
shows a diagnosis of alcohol addiction, and the private 
physician made a specific finding that there was no evidence 
of a psychosis or depression at that time.  This is evidence 
that clearly does not support the veteran's petition to 
reopen the claim for service connection for schizophrenia.  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
February 1977 rating decision is cumulative and redundant of 
that which had been previously of record and does not 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  

Again, as stated above, the veteran has been informed that in 
order for the claim to be reopened, he needs to show that he 
incurred schizophrenia while in service, that it was 
manifested to a compensable degree within one year following 
the veteran's discharge from service, or that a competent 
professional provide a nexus between the current diagnosis of 
schizophrenia and his service.  His and his spouse's 
assertions and testimony that the veteran had schizophrenia 
in service are not sufficient to reopen the claim, as the 
veteran essentially made that same assertion at the time of 
the February 1977 rating decision.  See id.; see also Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  

The Board is aware that the veteran had not previously stated 
that he heard voices while in service.  At the August 2000 RO 
hearing, he testified that he heard voices while in service.  
While he is certainly competent to assert that he heard 
voices in service, he is not competent to state that such 
symptoms were indicative of schizophrenia, as that requires a 
medical opinion.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  
Thus, his testimony would not serve as a basis to reopen the 
claim for service connection for schizophrenia.  See id.  
Additionally, the record reflects that the veteran did not 
begin reporting that he heard voices during service until 
1977.  

In summary, there is no competent evidence that the veteran 
had schizophrenia in service, that it was manifested to a 
compensable degree within one year following the veteran's 
discharge from service, nor that there is a nexus between the 
current diagnosis of schizophrenia and service.  Accordingly, 
for the reasons explained above, the Board has determined the 
veteran has not submitted new and material evidence to reopen 
the claim for service connection for schizophrenia, and the 
petition to reopen such claim is denied.


ORDER

The petition to reopen the claim for service connection for 
schizophrenia is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

